Citation Nr: 0844259	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the residuals of arthroscopic surgery of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
April 1969 and from February 1974 to April 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for residuals of arthroscopic surgery of the right knee, and 
assigned an initial evaluation of 10 percent, effective from 
October 28, 2003.  

The Board notes that the veteran was scheduled for a video 
conference hearing in January 2007, to which he failed to 
report.  Accordingly, the Board considers the appellant's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (d) (2008).


FINDING OF FACT

The service-connected residuals of right knee arthroscopic 
surgery are manifested by complaints of pain, and 
demonstration of limitation of leg flexion to no worse than 
45 degrees, with full extension, and no instability. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected residuals of right 
knee arthroscopic surgery have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262; 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

Here the veteran is appealing the initial rating assignment 
as to his residuals, right knee arthroscopic surgery, as 
evidenced by leg limitation of flexion.  In this regard, 
because the February 2005 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the above determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's notice of disagreement as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The June 2005 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
informed the veteran of relevant Diagnostic Codes (DC) for 
rating the disability at issue, including 38 C.F.R. § 4.71a, 
DC 5257 for knee instability, and DC 5260 and DC 5261, for 
limitation of leg flexion and extension.  The appellant was 
thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

In correspondence dated in March 2006, the veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
required under Dingess/Hartman was provided after the initial 
unfavorable RO decision.  However, the veteran was granted 
adequate time to submit additional evidence, which he has not 
done.  

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders,supra.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  
Here, the Board finds that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim; it therefore, follows that there was no 
prejudicial error.   Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).

Duty to Assist 

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment records (STRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In a November 2008 written brief, the veteran's 
representative stated that "the veteran continues to assert 
that his right knee. . .continues to worsen, in both pain and 
range of motion."  VA's duty to assist includes the duty to 
request a reexamination whenever VA determines there is a 
need to verify the continued existence or the current 
severity of a disability.  Generally, reexaminations will be 
required if evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.321(a) (2008).  Here, there is no 
medical evidence suggesting that the veteran's knee symptoms 
have worsened since his most recent evaluation, and a 
reexamination therefore is not required.  See VAOPGCPREC 11-
95 (April 7, 1995) (Board not required to remand because of 
the passage of time when an adequate exam report was 
originally prepared for the AOJ, unless the severity has 
since increased).  See also Palczewski v. Nicholson, 21 Vet. 
App 174 (2007).     

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the evidence 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

II.  Applicable Law

Disability evaluations - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court has held that when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
Court has also held that staged ratings must also be 
considered when an increased rating is sought by an 
appellant.  Hart v. Mansfield, 21 Vet. App 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  Id. § 4.45.

III.  Background

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the United States Court of Appeals for the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran injured his right knee while in service, which 
required arthroscopic surgery and resulted in limitation of 
right leg flexion.  The record does not contain any medical 
records indicating right knee problems, diagnosis, or 
treatment, from 1986, when he separated from the service, 
until 2004.  In 2005, he was granted service connection for 
residuals of right knee arthroscopic surgery, and assigned an 
initial evaluation of 10 percent, effective from October 28, 
2003.  

X-rays taken in April 2004 showed minimal degenerative change 
of the right knee. A magnetic resonance imaging test, dated 
November 2004, showed a thick plica and chondromalacia 
patella of the right knee, large degenerative tear and 
posterior horn of the medial meniscus and patellofemoral mild 
tracking.  The diagnosis was post-traumatic arthrosis and 
degenerative meniscal tear and current plica formation with 
mild to moderate disability at the time.  

A report of a December 2004 VA examination of the veteran's 
right knee reflects a zero to 130 degrees arc of motion 
without pain, and stable ligaments in all planes.  The 
veteran described his knee stiffness as lasting all day long, 
and stated that the following activities gave him problems at 
home:  cold and wet weather, climbing stairs, squatting, and 
kneeling.  The physician noted that the veteran could do 
everything, as far as his daily living activities, except 
raking leaves and taking the garbage out at home.  Physical 
examination revealed well-healed arthroscopic portals on the 
medial and lateral aspects of the knee, with no evidence of 
cicatrix formation.  These were 1 centimeter in size.  There 
was tenderness to palpation in the medial femoral condyle, 
and mild patellofemoral crepitance.

At a December 2005 VA examination, the physician also 
examined the veteran's right knee and noted that the veteran 
had flexion to 110 degrees of the right knee and full 
extension.

A report of a January 2006 VA examination reflects that the 
veteran complained of all day stiffness, as well as severe 
pain in his knee, which he described as dull and 
approximately 8/10 in intensity.  He stated that the pain was 
worse at night, which prevented him from sleeping.  He 
complained of locking of the right knee.  He also reported 
heat, swelling, and redness of the knee.  He denied 
instability.  Physical examination revealed the veteran had 
full extension of the right knee and flexion of 45 degrees 
with severe pain.  The physician noted, however, that after 
his examination, he observed the veteran sitting very 
comfortably with his knee flexed to 95 degrees.  The 
physician further noted "[i]t makes no sense that the 
patient could only flex his knee to 45 degrees on my 
examination but yet he ambulates without difficulty and rests 
comfortably with his knee at 95 degrees."  The examiner also 
indicated the veteran can "repetitively range his right 
knee, although limited, and there is no change in the degree 
of motion described above or the pain.  Therefore, the range 
of motion measured above is not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use on this examination."  He had normal Lachman anterior 
drawer, posterior drawer, and McMurray testing.  There was no 
laxity in his medial or lateral collateral ligaments.  The 
physician found the knee to be very stable, without any 
crepitus.  There was no joint effusion, warmth, or erythema.  
The diagnosis was minimal degenerative joint disease of the 
right knee. 

III. Legal Analysis

As service connection has been established for the disability 
at issue from October 28, 2003, the rating period on appeal 
is from October 28, 2003.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Throughout the rating period on appeal, the veteran's 
service-connected right knee disability has been rated as 10 
percent disabling under Diagnostic Code 5260.  

Diagnostic Codes 5260 and 5261 concern limitation of leg 
flexion and extension, respectively.  Under Diagnostic Code 
5260, a noncompensable evaluation is assigned where flexion 
is limited to 60 degrees.  A 10 percent rating is warranted 
for leg flexion limited to 45 degrees.  A 20 percent is 
warranted when flexion of the leg is limited to 30 degrees.  
Finally, a 30 percent rating is warranted when flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides a 
noncompensable rating when extension is limited to 5 degrees.  
A 10 percent rating is warranted for leg extension limited to 
10 degrees.  A 20 percent evaluation is for leg extension 
limited to 15 degrees.  A 30 percent evaluation is warranted 
for leg extension limited to 20 degrees.  A 40 percent 
evaluation is warranted for leg extension limited to 30 
degrees.  A 50 percent evaluation is warranted for leg 
extension limited to 45 degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of either leg, the veteran would be entitled to the 
combined evaluation under Diagnostic Codes 5260 and 5261, per 
the combined ratings table in 38 C.F.R. § 4.25.

During the rating period on appeal, the record reflects that 
the veteran had a December 2004 VA examination which revealed 
a 0 to 130 degrees arc of motion without pain.  On VA 
examination in December 2005, the veteran had right knee 
flexion to 110 degrees and full extension.  The veteran again 
had full extension of the right knee on VA examination in 
January 2006.  While right knee flexion was demonstrated only 
to 45 degrees on clinical examination, the examiner observed 
the veteran to have right knee flexion to 95 degrees while 
sitting comfortably after the examination.  The physician 
noted that the veteran's flexion during the examination did 
not make sense based on his other activities, and that he had 
full extension and flexion to 110 degrees in December 2005, 
less than four weeks earlier.  See 38 C.F.R. § 4.71a, Plate 
II (noting that the normal range of motion of a knee is from 
0 degrees of extension to 140 degrees of flexion).  There was 
no complaint of pain associated with range of motion activity 
on VA examination in December 2004.  While he had complaints 
of right knee pain, including on motion, on VA examinations 
in January 2006, the examiner noted there was no additional 
loss of motion with repetitive use, and the veteran was 
observed to achieve flexion to 95 degrees while sitting 
comfortably.  

Based on the objective findings discussed above, the criteria 
for an evaluation in excess of 10 percent for limitation of 
motion of the veteran's right knee under Diagnostic Codes 
5260 and/or 5261 have not been satisfied.  In this regard, 
even when it is conceded that the veteran had right knee 
flexion limited to 45 degrees, as noted on clinical 
examination in January 2006, such finding warrants no more 
than a 10 percent rating under Diagnostic Code 5260.

Moreover, even with consideration of additional functional 
limitation due to factors such as pain and weakness under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07, 
there has been no demonstration of functional impairment 
comparable to the criteria for the next-higher rating.  The 
Board acknowledges the veteran's complaints of pain in his 
knees throughout the rating period on appeal.  In this 
regard, the December 2004 VA examination report reflects that 
the veteran reported difficulty with squatting and kneeling.  
Additionally, on VA examination in January 2006 he complained 
of severe pain in his knee.  As noted above, he had no pain 
with extension or repetitive motion of the right knee at the 
2004 VA examination.  Further, on VA examination in January 
2006, there was no change in the degree of motion due to the 
pain, and he was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use. There 
is no indication that he takes pain medications.  In light of 
the foregoing, the Board finds that the veteran's complaints 
of right knee pain and discomfort have been contemplated by 
the current 10 percent disability rating.  

The Board has further considered whether any other diagnostic 
code could serve as a basis for a higher rating here.  
However, as the clinical evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating under 
Diagnostic Code 5262 is precluded.  Similarly, the evidence 
of record fails to establish ankylosis of the right knee, or 
disability comparable thereto, even with consideration of 
functional loss due to pain, precluding a higher rating under 
Diagnostic Code 5256.  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (indicating that ankylosis is complete immobility 
of the knee joint in a fixed position, either favorable or 
unfavorable).  As such, a higher rating is not available 
under the diagnostic codes based on limitation of motion.  
Additionally, effusion is already contemplated in the rating 
for the service-connected right knee disability.  

Finally, as will be discussed below, the Board finds that 
evidence of record throughout the rating period on appeal 
does not reflect instability.  As such, separate ratings 
based on limitation of motion and instability per VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 are not for application.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when X-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
compensable rating for arthritis based on X-ray findings and 
limited motion under Diagnostic Codes 5260 or 5261, the 
limited motion need not be compensable but must at least meet 
the criteria for a zero-percent rating.  A separate 
compensable rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

In this regard, the Board has considered whether Diagnostic 
Code 5257 affords a separate compensable rating.  Diagnostic 
Code 5257 contemplates knee impairment characterized by 
recurrent subluxation or lateral instability.  A 10 percent 
rating is warranted under this diagnostic code for slight 
impairment.  The next-higher 20 percent rating under that 
diagnostic code is warranted for moderate impairment.  The 
Board notes that an increase on the basis of limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because this 
diagnostic code is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  

There has been no demonstration by the competent clinical 
evidence of record that the veteran has right knee 
instability.  The Board acknowledges the veteran's December 
2005 contention that he wears a knee brace for frequent 
locking and "give way" due to instability; however this 
contention differs from the evidence of record.  The VA 
examiner noted that, although the veteran claimed his right 
knee was worse than his left knee, he wore a knee brace on 
the left knee only.  In addition, the December 2004 VA 
examination revealed stable ligaments in all planes.  The 
report from the January 2006 VA examination reflects that the 
veteran denied any instability.  Although the veteran is 
competent to describe his leg condition, the Board finds his 
December 2005 contention regarding instability to not be 
credible. Indeed, on VA examination in January 2006 Lachman 
anterior drawer, posterior drawer, and McMurray testing were 
normal.  The examiner specifically reported that the knee was 
stable without any crepitus.  In light of the foregoing 
evidence, the Board finds that the veteran's right knee 
disability, throughout the rating period on appeal, does not 
rise to the level of even slight impairment due to recurrent 
subluxation or instability, based on the absence of competent 
evidence demonstrating recurrent subluxation or instability 
of the right knee.  

The Board has considered whether a separate rating is 
warranted for a scar.  In this regard, the record reflects 
that on VA examination in December 2004, physical examination 
revealed well-healed arthroscopic portals on the medial and 
lateral aspects of the right knee, with no evidence of 
cicatrix formation.  These were one centimeter in size.  As 
such, a separate rating for a scar is not warranted.  38 
C.F.R. 4.118, Diagnostic Codes §§ 7801 - 7805 (2008).

In conclusion, there is no basis for a separate rating based 
on instability of the veteran's right knee, or a right knee 
postoperative scar.  Further, in cases such as this one, 
where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher or lower rating at any point during the pendency of 
the claim.  Here there is no competent medical evidence 
warranting a staged rating.  The evidence of record fails to 
document any findings at any time during the rating period on 
appeal that would support an assignment of a disability 
rating greater than the assigned 10 percent initial 
evaluation.  As such, the Board finds that the clinical 
evidence for the rating period on appeal does not show 
distinct time periods exhibiting symptoms warranting staged 
evaluations.  Fenderson.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for higher initial rating for his right knee 
disability.  There is no basis for the assignment of a higher 
initial evaluation, to include additional "staged ratings", 
for any portion of the pendency of the appeal.

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of arthroscopic surgery of the right 
knee is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


